Citation Nr: 0825508	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  94-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to June 1983.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2003, the Board remanded 
the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

It appears that pertinent medical records remain outstanding.  
In a March 2004 statement, the veteran indicated that he 
sought treatment in 1999 or 2002 for his back at Dallas VA 
Medical Center (VAMC).  In an April 2008 statement and report 
of contact, the veteran indicated that he had been seen by 
Dallas VAMC since February 2008 for his lumbar spine.  He 
also had an MRI done in February 2008.  As such records have 
not been associated with the claims file, may have some 
bearing on the veteran's claim, and are constructively of 
record, they must be obtained.  

The Board notes that the veteran had complaints of back pain 
and was diagnosed with low back strain in service, and 
currently has low back disorder, however, there is no medical 
opinion indicating whether any current low back disorder is 
related to the documented low back pain and strain in 
service.  It appears that the veteran has missed previously 
scheduled VA examinations due to changes in his address and 
being incarcerated.  As the veteran provided VA with an 
updated address and the record suggests that he is no longer 
incarcerated, another VA examination should be scheduled.  
However, the veteran is also put on notice that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must 
keep VA aware of his current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should establish the 
veteran's current mailing address.  
Document in the claims folder all attempts 
to contact the veteran and/or his 
representative for this information and 
all responses.

2.  The RO/AMC must ensure that all VCAA 
notice and duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  The veteran and 
his representative should be afforded the 
opportunity to respond.  The veteran 
should also be advised that failure to 
report for a scheduled examination would 
result in adjudication of his claim based 
on the evidence of record (which does not 
provide a nexus between his current back 
disorder and his service). 38 C.F.R. § 
3.655.  

3.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for lumbar spine 
disorder during and subsequent to service.  
The RO/AMC must obtain complete treatment 
records (those not already in the claims 
folder) from all treatment sources 
identified, specifically including 
treatment records from Dallas VAMC.

4.  After the above development is 
complete, the veteran should be afforded 
an appropriate examination to determine 
the nature and etiology of any current low 
back disorder.  The examiner should review 
the claims file and note that review in 
the report.  Then the examiner should 
specifically opine whether it is at least 
likely as not that any current low back 
disorder was caused or aggravated by the 
veteran's service or documented in service 
complaints of pain and diagnosed low back 
strain.  The examiner should explain the 
rationale for any opinion given.

If the veteran is incarcerated at the time 
of the examination, the RO/AMC should 
tailor its assistance to the veteran by 
either: (a) attempting to arrange 
transportation of the veteran to a VA 
facility for examination; (b) contacting 
the Texas Department of Criminal Justice 
(or current custodian of the veteran) and 
having their personnel conduct an 
examination according to VA examination 
worksheets; or (c) sending a VA examiner 
to the correctional facility to conduct 
the examination.  In the event an 
examination cannot be scheduled, the 
RO/AMC should document for the record the 
steps undertaken to obtain examination of 
the veteran.  Then the RO/AMC should 
arrange for a VA examiner to review the 
file and submit an appropriate advisory 
opinion.  

5.  The RO/AMC should then re-adjudicate 
the claim.  If it remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




